



--------------------------------------------------------------------------------





PERSONAL and CONFIDENTIAL
February 13, 2013         
                        


First Name Last Name




Dear First Name:


Dear First Name:


I am pleased to inform you that you are one of a select group of individuals
receiving a restricted stock units (RSUs) award in 2013. We use this award to
reward performers who we believe will be key contributors to our growth well
into the future.


You have been awarded xxx RSUs with respect to Common Stock of Stryker
Corporation. The vesting schedule for these RSUs is such that one-third will
vest each year over the next three years, beginning on March 21, 2014 and then
again on that date in 2015 and 2016.


Also, the vesting of your RSUs is dependent upon your remaining continuously
employed with Stryker through the vesting date except as otherwise provided in
the Terms and Conditions.


You will be required to “Accept” the award online via the UBS One Source website
located at www.ubs.com/onesource/SYK between March 5 and March 31, 2013. The
detailed terms of the RSUs are set forth in the Terms and Conditions and any
applicable country addendum and the provisions of the Company's 2006 Long-Term
Incentive Plan and 2011 Long-Term Incentive Plan. Those documents, together with
the related Prospectus, are available on the UBS One Source website and you
should read them before accepting the award. We suggest that you retain hard
copies of this letter and the Terms and Conditions and any applicable country
addendum as evidence of the award of the RSUs to you.


There also are additional educational materials on the UBS One Source website in
the Library section including RSUs Brochure, RSUs Frequently Asked Questions and
RSUs Tax Questions & Answers.
  
Thank you for your strong performance and I look forward to your future
contributions toward positioning Stryker for long-term success.



--------------------------------------------------------------------------------



Sincerely,
/s/ KEVIN A. LOBO
Kevin A. Lobo, President and Chief Executive Officer (Principal Executive
Officer)

















--------------------------------------------------------------------------------






STRYKER CORPORATION


TERMS AND CONDITIONS
RELATING TO RESTRICTED STOCK UNITS GRANTED
PURSUANT TO THE 2006 LONG-TERM INCENTIVE PLAN


1.    The Restricted Stock Units (“RSUs”) with respect to Common Stock of
Stryker Corporation (the “Company”) granted to you during 2013 are subject to
these Terms and Conditions Relating to Restricted Stock Units Granted Pursuant
to the 2006 Long-Term Incentive Plan (the “Terms and Conditions”) and all of the
terms and conditions of the Stryker Corporation 2006 Long-Term Incentive Plan,
as amended (the “2006 Plan”), which is incorporated herein by reference. In the
case of a conflict between these Terms and Conditions and the terms of the 2006
Plan, the provisions of the 2006 Plan will govern. Capitalized terms used but
not defined herein have the meaning provided therefor in the 2006 Plan. For
purposes of these Terms and Conditions, “Employer” means the Company or any
Subsidiary that employs you on the applicable date.


2.    Your right to receive the Shares issuable pursuant to the RSUs upon
vesting shall be only as follows:
    
     (a)    If you cease to be an Employee by reason of Disability (as such term
is defined in the 2006 Plan or determined under local law) or death, you or your
estate will become fully vested in your RSUs, and you, your legal representative
or your estate will receive all of the underlying Shares as soon as
administratively practicable following your termination by Disability or death.
    
(b)    If you cease to be an Employee for any reason other than those provided
in (a) above, you or your estate (in the event of your death after such
termination) shall cease vesting in your RSUs effective as of your Termination
Date. If you are a resident of or employed in the United States, “Termination
Date” shall mean the effective date of termination of your employment with your
Employer. If you are resident or employed outside of the United States,
“Termination Date” shall mean the earliest of (i) the date on which notice of
termination is provided to you, (ii) the last day of your active service with
your Employer or (iii) the last day on which you are an Employee of your
Employer, as determined in each case without including any required advance
notice period and irrespective of the status of the termination under local
labor or employment laws.


(c)    If you are resident and/or employed in a country that is a member of the
European Union, the grant of the RSUs and these Terms and Conditions are
intended to comply with the age discrimination provisions of the EU Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Terms and Conditions are
invalid or unenforceable, in whole or in part, under the Age Discrimination
Rules, the Company, in its sole discretion, shall have the power and authority
to revise or strike such provision to the minimum extent necessary to make it
valid and enforceable to the full extent permitted under local law.


(d)    Notwithstanding the foregoing, the Company may, in its sole discretion,
settle your RSUs in the form of: (i) a cash payment to the extent settlement in
Shares (1) is prohibited under local law, (2) would require you or the Company
to obtain the approval of any governmental and/or regulatory body in your
country of residence (and country of employment, if different) or (3) is
administratively burdensome or (ii) Shares, but require you to immediately sell
such Shares (in which case, the Company shall have the authority to issue sales
instructions in relation to such Shares on your behalf).




--------------------------------------------------------------------------------






3.    The number of Shares subject to the RSUs shall be subject to adjustment
and the vesting dates hereof may be accelerated as follows:


(a)    In the event that the Shares, as presently constituted, shall be changed
into or exchanged for a different number or kind of shares of stock or other
securities of the Company or of another corporation (whether by reason of
merger, consolidation, recapitalization, reclassification, split-up, combination
of shares, or otherwise) or if the number of such Shares shall be increased
through the payment of a stock dividend or a dividend on the Shares of rights or
warrants to purchase securities of the Company shall be made, then there shall
be substituted for or added to each Share theretofore subject to the RSUs the
number and kind of shares of stock or other securities into which each
outstanding Share shall be so changed, or for which each such Share shall be
exchanged, or to which each such Share shall be entitled. The other terms of the
RSUs shall also be appropriately amended as may be necessary to reflect the
foregoing events. In the event there shall be any other change in the number or
kind of the outstanding Shares, or of any stock or other securities into which
such Shares shall have been exchanged, then if the Committee shall, in its sole
discretion, determine that such change equitably requires an adjustment in the
RSUs, such adjustment shall be made in accordance with such determination.


(b)    Fractional Shares resulting from any adjustment in the RSUs may be
settled in cash or otherwise as the Committee shall determine. Notice of any
adjustment will be given to you and such adjustment (whether or not such notice
is given) shall be effective and binding for all purposes hereof.


(c)    The Committee shall have the power to amend the RSUs to permit the
immediate vesting of the RSUs (and to terminate any unvested RSUs) and the
distribution of the underlying Shares prior to the effectiveness of (i) any
disposition of substantially all of the assets of the Company or your Employer,
(ii) the shutdown, discontinuance of operations or dissolution of the Company or
your Employer, or (iii) the merger or consolidation of the Company or your
Employer with or into any other unrelated corporation.


4.    If you are resident or employed outside of the United States, you agree,
as a condition of the grant of the RSUs, to repatriate all payments attributable
to the Shares and/or cash acquired under the 2006 Plan (including, but not
limited to, dividends and any proceeds derived from the sale of the Shares
acquired pursuant to the RSUs) in accordance with local foreign exchange rules
and regulations in your country of residence (and country of employment, if
different). In addition, you also agree to take any and all actions, and consent
to any and all actions taken by the Company and its Subsidiaries, as may be
required to allow the Company and its Subsidiaries to comply with local laws,
rules and regulations in your country of residence (and country of employment,
if different). Finally, you agree to take any and all actions as may be required
to comply with your personal legal and tax obligations under local laws, rules
and regulations in your country of residence (and country of employment, if
different).


5.    Regardless of any action the Company and/or your Employer take with
respect to any or all income tax (including U.S. federal, state and local taxes
or non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any Shares acquired pursuant to the
RSUs and the receipt of any dividends or dividend equivalents and (ii) do not
commit to structure the terms of the grant or any aspect of the RSUs to reduce
or eliminate your liability for Tax-Related Items.






--------------------------------------------------------------------------------




Prior to the delivery of Shares upon the vesting of your RSUs, if your country
of residence (and/or the country of employment, if different) requires
withholding of Tax-Related Items, the Company shall withhold a sufficient number
of whole Shares otherwise issuable upon the vesting of the RSUs that have an
aggregate Fair Market Value sufficient to pay the minimum Tax-Related Items
required to be withheld with respect to the Shares. In cases where the Fair
Market Value of the number of whole Shares withheld is greater than the minimum
Tax-Related Items required to be withheld, the Company shall make a cash payment
to you equal to the difference as soon as administratively practicable. The cash
equivalent of the Shares withheld will be used to settle the obligation to
withhold the Tax-Related Items. Alternatively, your Employer may withhold the
minimum Tax-Related Items required to be withheld with respect to the Shares in
cash from your regular salary and/or wages or any other amounts payable to you.
In the event the withholding requirements are not satisfied through the
withholding of Shares by the Company or through your regular salary and/or wages
or other amounts payable to you by your Employer, no Shares will be issued to
you (or your estate) upon vesting of the RSUs unless and until satisfactory
arrangements (as determined by the Board of Directors) have been made by you
with respect to the payment of any Tax-Related Items that the Company or your
Employer determines, in its sole discretion, must be withheld or collected with
respect to such RSUs. By accepting this grant of RSUs, you expressly consent to
the withholding of Shares and/or withholding from your regular salary and/or
wages or other amounts payable to you as provided for hereunder. All other
Tax-Related Items related to the RSUs and any Shares delivered in payment
thereof are your sole responsibility.


The RSUs are intended to be exempt from the requirements of Code Section 409A.
The 2006 Plan and these Terms and Conditions shall be administered and
interpreted in a manner consistent with this intent. If the Company determines
that these Terms and Conditions are subject to Code Section 409A and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company's sole discretion and without your consent, amend these Terms and
Conditions to cause them to comply with Code Section 409A or be exempt from Code
Section 409A.


6.    If you were required to sign the “Stryker Confidentiality, Intellectual
Property, Non-Competition and Non-Solicitation Agreement” or a similar agreement
in order to receive the RSUs or have previously signed such an agreement and you
breach any non-competition, nonsolicitation or nondisclosure provision or
provision as to ownership of inventions contained therein at any time while
employed by the Company or a Subsidiary, or during the one-year period following
termination of employment, any unvested RSUs shall be rescinded and you shall
return to the Company all Shares that were acquired upon vesting of the RSUs
that you have not disposed of. Further, you shall pay to the Company an amount
equal to the profit realized by you (if any) on all Shares that were acquired
upon vesting of the RSUs that you have disposed of. For purposes of the
preceding sentence, the profit shall be the Fair Market Value of the Shares at
the time of disposition.


7.    The RSUs shall be transferable only by will or the laws of descent and
distribution. If you shall purport to make any transfer of the RSUs, except as
aforesaid, the RSUs and all rights thereunder shall terminate immediately.


8.    The RSUs shall not be vested in whole or in part, and the Company shall
not be obligated to issue any Shares subject to the RSUs, if such issuance
would, in the opinion of counsel for the Company, violate the Securities Act of
1933 or any other U.S. federal, state or non-U.S. statute having similar
requirements as it may be in effect at the time. The RSUs are subject to the
further requirement that, if at any time the Board of Directors shall determine
in its discretion that the listing or qualification of the Shares subject to the
RSUs under any securities exchange requirements or under any applicable law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the issuance of shares
pursuant to the RSUs, the RSUs may not be vested in whole or in part unless




--------------------------------------------------------------------------------




such listing, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Board of Directors.


9.    The grant of the RSUs shall not confer upon you any right to continue in
the employ of your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a shareholder
of the Company with respect to any Shares issuable upon the vesting of the RSUs
until the date of issuance of such Shares.


10.     You acknowledge and agree that the 2006 Plan is discretionary in nature
and may be amended, cancelled, or terminated by the Company, in its sole
discretion, at any time. The grant of the RSUs under the 2006 Plan is a one-time
benefit and does not create any contractual or other right to receive a grant of
RSUs or any other award under the 2006 Plan or other benefits in lieu thereof in
the future. Future grants, if any, will be at the sole discretion of the
Company, including, but not limited to, the form and timing of any grant, the
number of Shares subject to the grant, and the vesting provisions. Any
amendment, modification or termination of the 2006 Plan shall not constitute a
change or impairment of the terms and conditions of your employment with your
Employer.


11.    Your participation in the 2006 Plan is voluntary. The value of the RSUs
and any other awards granted under the 2006 Plan is an extraordinary item of
compensation outside the scope of your employment (and your employment contract,
if any). Any grant under the 2006 Plan, including the grant of the RSUs, is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments.


12.    These Terms and Conditions shall bind and inure to the benefit of the
Company, its successors and assigns and you and your estate in the event of your
death.
    
13.    The Company and your Employer hereby notify you of the following in
relation to your personal data and the collection, processing and transfer of
such data in relation to the grant of the RSUs and your participation in the
2006 Plan pursuant to applicable personal data protection laws. The collection,
processing and transfer of your personal data is necessary for the Company's
administration of the 2006 Plan and your participation in the 2006 Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your ability to participate in the 2006 Plan. As such,
you voluntarily acknowledge, consent and agree (where required under applicable
law) to the collection, use, processing and transfer of personal data as
described herein.
    
The Company and your Employer hold certain personal information about you,
including (but not limited to) your name, home address and telephone number,
date of birth, social security number or other employee identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all RSUs or any other entitlement to Shares awarded, canceled,
purchased, vested, unvested or outstanding in your favor for the purpose of
managing and administering the 2006 Plan (“Data”). The Data may be provided by
you or collected, where lawful, from third parties, and the Company and your
Employer will process the Data for the exclusive purpose of implementing,
administering and managing your participation in the 2006 Plan. The data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in your country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
The Data will be accessible within the Company's organization only by those
persons requiring access for purposes of the implementation, administration and
operation of the 2006 Plan and for your participation in the 2006 Plan.




--------------------------------------------------------------------------------






The Company and your Employer will transfer Data as necessary for the purpose of
implementation, administration and management of your participation in the 2006
Plan, and the Company and your Employer may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the 2006 Plan. These recipients may be located in the European
Economic Area, the United States or elsewhere throughout the world. You hereby
authorize (where required under applicable law) the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing your participation in the
2006 Plan, including any requisite transfer of such Data as may be required for
the administration of the 2006 Plan and/or the subsequent holding of Shares on
your behalf to a broker or other third party with whom you may elect to deposit
any Shares acquired pursuant to the 2006 Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data and (d) oppose, for legal reasons, the
collection, processing or transfer of the Data that is not necessary or required
for the implementation, administration and/or operation of the 2006 Plan and
your participation in the 2006 Plan. You may seek to exercise these rights by
contacting your local HR manager.


14.    The grant of the RSUs is not intended to be a public offering of
securities in your country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filing with the local securities authorities (unless otherwise required
under local law).


15.    All questions concerning the construction, validity and interpretation of
the RSUs and the 2006 Plan shall be governed and construed according to the laws
of the state of Michigan, without regard to the application of the conflicts of
laws provisions thereof. Any disputes regarding the RSUs or the 2006 Plan shall
be brought only in the state or federal courts of the state of Michigan.


16.    The Company may, in its sole discretion, decide to deliver any documents
related to the RSUs or other awards granted to you under the 2006 Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the 2006 Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.


17.    If you are resident outside of the United States, you acknowledge and
agree that it is your express intent that these Terms and Conditions, the 2006
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to the RSUs be drawn up in English. If you have received
these Terms and Conditions, the 2006 Plan or any other documents related to the
RSUs translated into a language other than English and the meaning of the
translated version is different than the English version, the English version
will control.


18.    Notwithstanding any provisions of these Terms and Conditions to the
contrary, the RSUs shall be subject to any special terms and conditions for your
country of residence (and country of employment, if different) set forth in an
addendum to these Terms and Conditions (an “Addendum”). Further, if you transfer
your residence and/or employment to another country reflected in an Addendum to
these Terms and Conditions at the time of transfer, the special terms and
conditions for such country will apply to you to the extent the Company
determines, in its sole discretion, that the application of such terms and
conditions is necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the award and the 2006 Plan (or
the Company may establish alternative terms and conditions as may be necessary
or




--------------------------------------------------------------------------------




advisable to accommodate your transfer). In all circumstances, any applicable
Addendum shall constitute part of these Terms and Conditions.


19.    The Company reserves the right to impose other requirements on the RSUs,
any Shares acquired pursuant to the RSUs and your participation in the 2006 Plan
to the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the award and the 2006 Plan. Such
requirements may include (but are not limited to) requiring you to sign any
agreements or undertakings that may be necessary to accomplish the foregoing.




* * * * *










